           Case 2:20-cv-00623-RSM-BAT Document 21 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    ONELIO CARDONA-HERNANDEZ,

 9                               Petitioner,              CASE NO. 2:20-cv-00623-RSM-BAT

10           v.                                           ORDER GRANTING THIRD
                                                          EXTENSION OF TIME
11    RON HAYNES,

12                               Respondent.

13          On December 17, 2020 petitioner filed a motion for an additional 45 days to respond to

14   respondent’s answer. Dkt. 20. Petitioner requests an extension claiming he has limited access to

15   the law library due to the COVID-19 pandemic. The motion was noted for January 1, 2021;

16   Respondent did not file a response to the motion. The Court has considered the motion and

17   record and GRANTS Petitioner’s motion (Dkt. 20). Petitioner shall file his reply to respondent’s

18   answer on or before February 15, 2021.

19          The Clerk is directed to re-note the petition to February 19, 2021. The Clerk shall

20   provide copies of this order to the parties.

21          DATED this 4th day of September, 2021.

22

23                                                          A
                                                         BRIAN A. TSUCHIDA
                                                         United States Magistrate Judge

     ORDER GRANTING THIRD EXTENSION OF
     TIME - 1
